Case: 12-30680       Document: 00512302937         Page: 1     Date Filed: 07/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2013
                                     No. 12-30680
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BERNARD SMITH,

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-519


Before JOLLY, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Bernard Smith, Louisiana prisoner # 355507, was convicted in December
1999 after a jury trial of manslaughter and sentenced to 65 years in prison. The
district court dismissed his 28 U.S.C. § 2254 petition as untimely. This court
granted Smith a COA on the issue of “whether the district court erred in finding
that Smith was not entitled to the benefit of the prison mailbox rule in
connection with his direct review writ application to the state supreme court and
thus, that his petition was [not timely] filed[.]” Smith v. Cain, No. 12-30680 (5th

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30680    Document: 00512302937     Page: 2    Date Filed: 07/10/2013

                                 No. 12-30680

Cir. Oct. 26, 2012). Our review is limited to issues for which a COA has been
granted. See 28 U.S.C. § 2253(c); United States v. Kimler, 150 F.3d 429, 430 (5th
Cir. 1998); Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).
      Although pro se briefs are afforded liberal construction, even pro se
litigants must brief arguments in order to preserve them. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993); see also FED. R. APP. P. 28(a). Because
Smith does not address the only issue upon which a COA was granted, he has
abandoned that issue on appeal. See Yohey 985 F.2d at 224-25. The judgment
of the district court is AFFIRMED.




                                       2